AGREEMENT AND PLAN OF MERGER by and among Ad Systems Communications, Inc., NanoAsia Acquisition Corp. and NanoAsia Ltd. February 11, 2010 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 5 Section 1.1 5 ARTICLE II THE MERGER 10 Section 2.1 10 Section 2.2 10 Section 2.3 10 Section 2.4 11 Section 2.5 11 Section 2.6 12 ARTICLE III MERGER CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES 12 Section 3.1 12 Section 3.2 13 Section 3.3 10 Section 3.4 15 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 15 Section 4.1 15 Section 4.2 15 Section 4.3 15 Section 4.4 16 Section 4.5 16 Section 4.6 16 Section 4.7 17 Section 4.8 17 Section 4.9 17 Section 4.10 17 Section 4.11 18 Section 4.12 18 Section 4.13 19 Section 4.14 19 Section 4.15 20 Section 4.16 20 Section 4.17 20 Section 4.18 21 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP. 21 Section 5.1 21 2 Section 5.2 21 Section 5.3 22 Section 5.4 22 Section 5.5 22 Section 5.6 22 Section 5.7 23 Section 5.8 18 Section 5.9 23 Section 5.10 23 Section 5.11 24 Section 5.12 24 Section 5.13 24 Section 5.14 25 Section 5.15 26 Section 5.16 26 Section 5.17 27 Section 5.18 27 Section 5.19 27 Section 5.20 27 Section 5.21 28 Section 5.22 29 Section 5.23 29 Section 5.24 29 Section 5.25 29 Section 5.26 29 Section 5.27 29 ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER 30 Section 6.1 30 Section 6.2 30 ARTICLE VII ADDITIONAL AGREEMENTS 32 Section 7.1 32 Section 7.2 32 Section 7.3 33 Section 7.4 33 Section 7.5 33 Section 7.6 33 ARTICLE VIII CONDITIONS OF PARTIES’ OBLIGATIONS 34 Section 8.1 34 Section 8.2 35 ARTICLE IX INDEMNIFICATION AND RELATED MATTERS 37 Section 9.1 37 Section 9.2 37 3 Section 9.3 37 Section 9.4 37 Section 9.5 38 ARTICLE X TERMINATION PRIOR TO CLOSING 38 Section 10.1 38 Section 10.2 39 ARTICLE XI MISCELLANEOUS 39 Section 11.1 39 Section 11.2 39 Section 11.3 40 Section 11.4 40 Section 11.5 40 Section 11.6 41 Section 11.7 41 Section 11.8 41 Section 11.9 41 Section 11.10 41 Section 11.11 42 Section 11.12 42 Section 11.13 42 Section 11.14 42 Section 11.15 42 Section 11.16 42 LIST OF EXHIBITS Exhibit Description Exhibit A Certificate of Incorporation of Surviving Corporation Exhibit B By-laws of Surviving Corporation Exhibit C Directors of Parent Pre-Effective Time and Post-Effective Time Exhibit D Certificate of Incorporation of Parent Exhibit E Bylaws of Parent 4 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is entered into as of February 11, 2010 by and among NanoAsia Ltd., a Nevada corporation (“Parent”),NanoAsia Acquisition Corp., a Nevada corporation and a wholly-owned subsidiary of Parent (“Acquisition Corp.”), and Ad Systems Communications, Inc., an Oregon corporation (the “Company”). W I T N E S S E T H: WHEREAS, the respective Boards of Directors of each of Parent, Acquisition Corp. and the Company have approved, and deem it advisable and in the best interests of their respective stockholders to consummate, the acquisition of the Company by Parent, which acquisition is to be effected by the merger of the Company with and into the Acquisition Corp., with the Acquisition Corp. being the surviving entity (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement (as defined herein); WHEREAS, the parties hereto intend that the Merger shall qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section 368(a)(2)(E) of the Code; and NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, the parties hereto agree as follows: ARTICLE I
